DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 14 – 17 in the reply filed on 2/17/22 is acknowledged.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising, among other things, such that the first plurality of input ports has a number greater than the second plurality of detectors. The closest prior art of record, Lane et al. (U.S. PG Pub. # 2016/0245895 A1), teaches input ports (16 shown in fig. 11) and output ports (array of optical sensors in fig. 11) but the number of output ports is not specified. 
	Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Objections
14 is  objected to because of the following informalities:  “second plurality of detectors” should read either “plurality of detectors” or “first plurality of detectors” as no first plurality of detectors has been claimed; “the calibration” should read “a calibration”.  Appropriate correction is required.

Claim 15 is  objected to because of the following informalities:  “the top” should read “a top”.  Appropriate correction is required.

Claim 16 is  objected to because of the following informalities:  “second plurality of detectors” should read either “plurality of detectors” or “first plurality of detectors” as no first plurality of detectors has been claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “more complex” has no metes or bounds. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (U.S. PG Pub. # 2016/0245895 A1).
	In Re claim 14, ‘895 teaches a method of extracting an image from a transform imager comprising: receiving light from a specific image input (lens 1800 - 1806) at a first plurality of input ports (1102 – 1108) of a transform imager; directing the light to a waveguide mixing region (1120) via a waveguide array (1110); mixing the light within the waveguide mixing region (par. 0104); receiving mixed light at a second plurality of detectors (1122) from the waveguide mixing region; measuring responses from the second plurality of detectors to a specific image input in order to perform calibration (pars. 0105, 013, 0133, 0138); selecting measured responses 

	In Re claim 15, ‘895 teaches wherein selecting measured responses includes identifying significant components of the measured responses including the top 5% (intensities or max signal) of values (pars. 0075, 0101, 0134).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (U.S. PG Pub. # 2016/0245895 A1).
‘895 teaches the method of claim 14, and introducing a phase shift (par. 0138) at input apertures (fig. 5 – 8) to recover additional information (steering the array of couplers pics up information about intensities of light) using a unique set of output responses (par. 0138) from the imager so to determine the direction of the incoherent optical source (par. 0138). 
	‘895 is silent to the range of phase shift as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the claimed phase shift range onto the phase shifters so as to obtain desired direction of the incoherent optical source thus allowing for optimum operation of the imager.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAD H SMITH/Primary Examiner, Art Unit 2874